12th (COA) No. 12-15-00259-CV
                               Ref.      Tr.    Ct.    No.       114-0765-14

Delanda Letregg         Player
                     (Appellant)
v.                                                                       Twelfth Court of Appeals

The State of Texas                                                             Tyler Texas
                     (Appellee)
                                                                                  FILED IN COUfT ..-' AP=EA^
                                                        §                          12th Court o< A.-oea)s Disric:
To The Honorable Judge's of said Court:

                            MOTION       TO     SUSPEND           FILING     FE

                                                 Rule        5

        COMES NOW, Delanda Letregg Player, TDCJ-ID#1955184 Appellant Pro Se/here

after in the above styled motion for cause.

                                          I.     JURISDICTION


        This Court has appellate jurisdiction in civil and criminal cases decided

in the district and county courts.                Section 22.201 Government Code

                                   II.    STATEMENT OF THE CASE

Briefly,

        Appellant Player1, appeals Judgement's Of Conviction By Court— Waiver Of

Jury Trial from the 114th District Court Smith County Texas.

Cause No. 114-0765-14       Date Judgement Entered:                      08/28/14 Offense: MAN/DEL CS PG>=28G<200G
Cause No. 114-0761-14       Date Judgement Entered:                      08/28/14 Offense: PCSS CS PGl >1G<4G

Judge Presiding:    Hon: Christi Kennedy              Attorney for Defendant:      Lacy, LA Juanda T
Date of Offense: 09/05/13      SENTENCES SHALL RUN CONCURRENTLY
           THIRTY (30) YEARS IN THE TEXAS DEPARTMENT OF CRIMINAL JUSTICE

Fine:                Court Cost:

NONE                   $334.00 (ea. cause no.)                   Note:     The Court Cost are currently
in dispute—        Where as a Motion           Writ of Garnishment was presented to the 114th
District Court and file        marked 2015 SEP 21 PM 2:37 FILED LOIS ROGERS DISTRICT

CLERK—      There in said Motion—              Appellant Player' has asserted that any and all
court fees associated with said cause were waived, pursuant to the plea agreement.
As of November 20, 2014 said motion has not been ruled upon— although Appellant
did receive copy's of his Judgement of Conviction By Court— as aforementioned
each judgement reflect's a. Court Cost:                     of     §334.00 FILED SEPT 15, 2014




ORIGINAL                                               -1-                                                          COPY
 MOTION TO SUSPEND FILING FEE, (Cont.

                               PROPOSED SUBJECT MATTER


      Appellant Player' moves the Court herein to suspend $205.00 filing fee
 Tex. R. App. P. 5, pursuant to Twelfth Court Of Appeals letter of November 6,
 2015— informing appellant that said fee was to be remitted on or before
 November 16,    2015

      Appellant Player' request of the Court to consider his previously
 certificate- of indigency status— which he presumes is/was on file w/114th
 District Court— at a point in time when he was appointed counsel by the
Court of Conviction.

     Appellant    has previously requested said records from the 114th District
Clerk, on or about September 10, 2015— No response as of Nov. 20, 2015         As
a second request has been sumbitted also on Nov. 20, 2015 to obtain Clerk's/
Reporter's Record's for cause.

     Appellant Player' further submits he was indigent when he was appointed
counsel, by the 114th District Court— that said indigent status has not changed.
In addition, Appellant Player'    "Affidavit of Indigency"     ATTATCHED herein for
purposes for this Hon: Court to consider suspension of filing fee.

     To further this matter— incarcerated offender's in the TDCJ-ID do not

receive any monetary funding for labor... s/be undisputed.

                                      PRAYER


WHEREFORE PREMISES CONSIDERED, Appellant prays the Hon: 12th District (COA)
for all the aforementioned reasons herein consider his pleadings and thereby
GRANT this Motion.


SUBMISSION TO COURT

                                                  Respectfully Submitted,

DATED ON THIS THE _20, DAY OF November, 2015                     .    jj .    Pro Se

                                                  Delanda Letregg Player
                                                  TDCJ-ID#1955184

                                                  Wynne Unit
                                                  810 FM 2821

                                                  Huntsville, Texas

                                                                      77349




ORIGINAL                                -2-                                    COPY
                          12th (COA) No. 12-15-00259-CV
                          Ref. Tr. Ct.       No.       114-0765-14


                            TWELFTH COURT OF APPEALS

IN RE:                                       §
DELANDA LETREGG PLAYER                       -                     Certificate
                                             *              "Affidavit of Indigency"

§   STATE OF TEXAS                           §
§   COUNTY OF WALKER

     I, Delanda Letregg Player, TDCJ-ID#1955184 certify that I am currently

incarcerated in TDCJ-ID   John M. Wynne Unit              810 FM 2821    Huntsville, TX

77349 located in Walker County.

     I submit to the Court that I am "INDIGENT" in status.


DATED ON THIS THE 20, DAY OF November, 2015                   *\     n       I      J?/fro Se
                                                             Delanda Letregg Player        ^
                                                             TDCJ-ID#1955184

                                                             Wynne Unit



                                         o   0     o


                 UNSWORN DECLARATION UNDER PENALTY OF PERJURY

           State law, VTCA Civ. Prac & Rem. Code §132.001 - 132.003

     I, further certify that the above— under penalty of perjury is true and

correct to the best of my knowledge.



EXECUTED ON THIS THE_20_, DAY OF November, 2015 ^9 fi fjyy^J^ *P£**¥jft J?e
                                                             Delanda Letregg Player^
                                                             TDCJ-ID#1955184

                                                             Wynne Unit
                                                             810 FM 2821

                                                             Huntsville,   Texas

                                                                                   77349




ORIGINAL                                     "3-                                           C0PY
District Clerk,                                       20 November 2015

Lois Rogers
114th District Courthouse

100 N. Broadway Ave. 2nd. Fl.
Tyler, Texas    75702

Re:   12th (COA)    Case Number:   12-15-00259-CV
      Ref. Trial Court Case Number:     114-0765-14

Dear Ms.   Rogers

      Appellant Player was advised by the Twelfth Court of Appeals by letter
dated November 6, 2015— encouraging him to contact the clerk and the reporter
regarding your completion of the record ?

     Appellant Player is requesting— Whether there is anything the Office's
of the District Clerk/Court Reporter needs from him to allow said Clerk/Court
Reporter to complete ? And If So ? may you please contact Appellant Player
at his current place of confinement.

      Ms. Rogers may you provide a copy of this letter to the Official Court

Reporter in the box provided for such matters.        Thank-You —

In addition;

      Ms. Rogers, you may be aware that Appellant Player On or about the 10 day
of September a letter/motion was sent to your office—requesting the clerk's

and Reporter's Record's for cause}     Appellant Player has not received the re
quested clerk's/reporter's record's for cause as of Nov. 20 2015.            This matter

is of concern for the appellant— as he needs said record's to timely perfect

his appeal.    May you please forward the requested records.        Thank-You...

Tex. R. App. P. Rule 34.6(b)                          Sincerly,

                                                                                      Se

                                                      Delanda Letregg Player*-'
                                                      TDCJ-ID#1955184
                                                      Wynne Unit
                                                      810 FM 2821
                                                      Huntsville,   Texas
                                                                            77349




DUPLICATE/COPY                           -1"                                  ATTATCHMENT
                   UNSWORN DECLARATION UNDER PENALTY OF PERJURY


             State law, VTCA Civ. Prac. & Rem. Code §132.001 - 132.003

        I, Delanda Letregg Player, TDCJ-ID#1955184 certify that I am currently

incarcerated in the TDCJ-ID     John M. wynne Unit            810 FM 2821   Huntsville, TX

77349    located in Walker County declare under penalty of perjury that the fore

going is true and correct to the best of my knowledge.


EXECUTED ON THIS THE 20,    DAY OF November,          2015

                                                             Delanda Letregg Player (_/
                                                             TDCJ-ID#1955184
                                                             Wynne Unit


                                       o    0     o



                               CERTIFICATE OF SERVICE


        I, Delanda Letregg Player, TDCJ-ID#1955184 certify that I have sent an

inquiry/request for Clerk's/Reporter's Record's for Tr. Ct. Cause 114-0765-14

via United States Mail postage prepaid to the following parties:

District Clerk,                                              Appellant,
Lois Rogers                                                  Delanda Letregg Player
114th District Courthouse                                    TDCJ-ID#1955184
100 N. Broadway Ave. 2nd. Fl.                                Wynne Unit


Katrina McClenny chief-Deputy-Clerk
Twelfth Court of Appeals
1517 West Front Street Ste.    354

Tyler, Texas     75702


DATED ON THIS THE 20,    DAY OF November,    2015

                                                             Delanda Letregg Player ^
                                                             TDCJ-ID#1955184

                                                             Wynne Unit
                                                             810 FM 2821

C   114th Dist. Clk.Rogers'                                  Huntsville, Texas

C.C Appellant Player'                                                            77349

[Enclosures as Stated]



DUPLICATE/COPY                              -2-                                    ATTATCHMENT
                              CERTIFICATE OF SERVICE


     I, Delanda Letregg Player, TDCJ-ID#1955184 certify that I have sent

a true and correct "ORIGINAL COPY" of Appellant's Pro Se Motion To Suspend

Eiling Fee via United States Mail postage prepaid to the following parties:

Katrina McClenny, Chief-Deputy-Clerk              Appellant;

Twelfth Court of Appeals                          Delanda Letregg Player

1517 West Front Street     Ste. 354               TDCJ-ID#1955184
Tyler, Texas   75702                              Wynne Unit

 * Please Construe:

 Motion To Suspend Rule 9.3. (herein)


DATED ON THIS THE 20, DAY OF November, 2015
                                                  Delanda Letregg Player (_/
                                                  TDCJ-ID#1955184

                                                  Wynne Unit
                                                  810 FM 2821

                                                  Huntsville,   Texas

                                                                        77349




C.   Chief-Deputy-Clerk McClenny'
CC Appellant Player'
[Enclosures as Stated]




ORIGINAL                                -4-                                     COPY